Citation Nr: 0022716	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
wrists, elbows, shoulders, hips, knees, and ankles, as due to 
an undiagnosed illness.

2.  Entitlement to service connection for light sensitivity 
and decreased eye sight as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance 
and insomnia as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
December 1990.  She served in Southwest Asia during the 
Persian Gulf War.  
 
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Diego, 
California (the RO).   

In February 1998, the veteran indicated that she wanted a 
hearing before a member of the Board.  However, at a hearing 
before a Hearing Officer the RO in April 1999, the veteran 
stated that she no longer wanted a hearing before the Board.  
Hearing Transcript [hereinafter Tr.] 2.  See 38 C.F.R. 
§ 20.704(e) (1999).

Also at the hearing before the RO in April 1999, the veteran 
indicated that she wanted to withdraw her claims of 
entitlement to service connection for chronic tendonitis and 
fibromyalgia, patellofemoral pain of the left knee, and 
tendonitis of the left shoulder.  Tr. 2.  Consequently, those 
issues are no longer before the Board for appellate review.   



FINDINGS OF FACT

1.  The veteran served on active duty in the Armed Forces in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

2.  Competent evidence has been obtained which, when presumed 
credible, suggests that the veteran exhibits objective 
indications of chronic disability resulting from an illness 
manifested by joint pain of the wrists, elbows, shoulders, 
hips, knees and ankles, which became manifest following 
service in the Persian Gulf, and which by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

3.  Competent evidence has been obtained which, when presumed 
credible, suggests that the veteran exhibits objective 
indications of chronic disability resulting from an illness 
manifested by light sensitivity and decreased eye sight which 
became manifest following service in the Persian Gulf, and 
which by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.

4.  Competent evidence has been obtained which, when presumed 
credible, suggests that the veteran exhibits objective 
indications of chronic disability resulting from an illness 
manifested by sleep disturbance and insomnia, which became 
manifest following service in the Persian Gulf, and which by 
history, physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.

5.  Competent evidence has been obtained which, when presumed 
credible, suggests that the veteran exhibits objective 
indications of chronic disability resulting from an illness 
manifested by memory loss, which became manifest following 
service in the Persian Gulf, and which by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for joint 
pain of the wrists, elbows, shoulders, hips, knees and ankles 
due to an undiagnosed illness is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim for entitlement to service connection for light 
sensitivity and decreased eyesight due to an undiagnosed 
illness is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for entitlement to service connection for sleep 
disturbance and insomnia due to an undiagnosed illness is 
well-grounded.  38 U.S.C.A. §5107(a) (West 1991). 

4.  The claim for entitlement to service connection for 
memory loss due to an undiagnosed illness is well-grounded.  
38 .S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several claimed 
disabilities.  In the interest of clarity, the Board will 
initially review the law and regulations pertinent to all 
claims on appeal.  The issues on appeal will then be 
addressed separately.  For reasons will be explained below, 
the case will be remanded to the RO for additional 
evidentiary development.

Relevant Law and Regulations

Service Connection - in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Persian Gulf War service

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (1999).  Signs and symptoms which may 
be manifestations of an undiagnosed illness include muscle 
and joint pain, neuropsychological signs or symptoms, and 
sleep disturbances.  
38 C.F.R. § 3.317(b)(8) (1999).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 1994). The legislative history of this provision 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

The well-grounded claim requirement/duty to assist

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a veteran must present 
(1) that he or she is "a Persian Gulf veteran;" (2) " who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317];" (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001;" and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a).  Neumann v. West, No. 98-
1410 (U.S. Vet. App.  2000); see also VA Gen. Coun. Prec. 4-
99 (May 3, 1999).  [The Board observes that in Neumann, the 
Court invalidated VA Gen. Coun. Prec. 4-99 to the extent that 
it required a nexus between the claimed chronic disability 
and the undiagnosed illness, for the purposes of well 
grounding a claim of service connection for an "undiagnosed 
illness."].   

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107.  

Service connection for a chronic disability manifested by 
joint pain of the wrists, elbows, shoulders, hips, knees, and 
ankles, due to an undiagnosed illness

Factual Background

A September 1985 periodic Reserve physical examination report 
indicates that the veteran fractured her right ankle in 
November 1984.   

Treatment records by Dr. M. dated in February, March and 
April 1991 indicate that the veteran had complaints of 
generalized joint pain.  A May 1991 treatment record reveals 
that the physician noted that the veteran's problems appeared 
to be severe fibromyalgia syndrome.  A May 29, 1991 treatment 
record reflects a diagnosis of chronic tendonitis of the 
hands and elbows and fibromyalgia syndrome.  Dr. M. stated 
that he believed that the chronic tendonitis began at the 
veteran's workplace and the fibromyalgia developed secondary 
to her severe pain.  

A May 1991 rheumatology consultation report indicates that 
the veteran's chief complaint was severe pain in all her 
joints.  The veteran reported that she had been fine until 
January 1991.  She had returned from Saudi Arabia and had 
transferred jobs to an outside electrician job.  The job was 
very physical and demanding.  The impression was a working 
diagnosis of possibly multiple areas of tendonitis secondary 
to a relatively new job.  The examiner indicated that he 
found nothing in his physical examination or laboratory 
findings to suggest a systemic inflammatory disease such a 
rheumatoid arthritis.  The examiner further stated that the 
veteran had multiple trigger points consistent with 
fibromyalgia syndrome and the examiner believed that this was 
part of her problem.  

Private treatment records dated from June 1991 to October 
1991 indicate that the veteran was treated for chronic 
tendonitis and fibromyalgia syndrome.  A June 1991 treatment 
record reflects an assessment of resolving fibromyalgia.   

In a January 1993 reserves report of medical history 
indicates that the veteran had painful swollen joints.  The 
examiner noted a history of fibromyalgia in 1991 with 
sequela.  A January 1993 examination report indicates that 
that examination of the upper and lower extremities was 
normal.  A January 1993 reserves medical record indicates 
that the veteran had complaints of joint pain in the knees, 
elbows, and wrist since December 1990, for approximately one 
year, after a tour in the Persian Gulf.  Occasional pain was 
still noted.

A March 1995 Rheumatology consultation report indicates that 
the veteran reported that she injured her right shoulder in a 
work related fall in 1988.  This was recently aggravated by 
her current job.  The impression was fibromyalgia with 
probable underlying problems consisting of history of rotator 
cuff tear of the right shoulder and gulf war syndrome and 
other problems.   

In April 1995, the veteran filed a claim for service 
connection for severe pain in all joints (wrists, elbows, 
shoulders, hips, knees, and ankles) as due to the gulf war.  

A July 1995 VA systemic disorders examination indicates that 
the examiner stated that the veteran presented with a 
syndrome consistent with connective tissue disorders, 
resulting principally in diffuse arthralgia.   

An August 1995 VA orthopedic examination report reflects 
diagnoses of arthralgia of the wrists, elbows, ankles, hips, 
and right knee; rotator cuff tendonitis of the shoulders, and 
patellofemoral pain (chondromalacia patella) of the left 
knee.  X-ray examination and examination of the elbows, 
wrists, and ankles were normal.  There were no objective 
findings.  

In an August 1996 statement, the veteran stated that she was 
not treated for her complaints while in the Persian Gulf.  
She indicated that her problems started approximately a month 
after she returned.  

Treatment records dated in June and July 1997 revealed 
diagnoses of chronic fibromyalgia and possible 
fibromyalgia/gulf war syndrome.   

A June 1998 treatment record indicates that the veteran had a 
left  knee injury in January 1998.   

At an April 1999 hearing before the RO, the veteran stated 
that she continued to have pain in her joints.  Hearing 
Transcript, hereinafter Tr., 5, 6 and 12.  

A June 1999 VA examination report indicates that the veteran 
was being evaluated for multiple complaints of joint pain 
related to her shoulders, elbows, wrists, hands, hips, knees, 
and ankles.  She reported that she had a operative 
arthroscopy of the right shoulder in 1995.  Examination was 
not remarkable.  No objective abnormalities were identified.  
The examiner indicated that examination failed to reveal any 
evidence of any significant orthopedic abnormality, with the 
minor exception of the history of operative arthroscopy of 
the right shoulder.  Examination suggested some minor 
crepitation compatible with minor residual tendonitis of the 
right shoulder.  The examiner indicated that functionally, 
there was no indication of any limitation, and from an 
orthopedic standpoint, he found no indication of any 
significant musculoskeletal dysfunction or impairments.  

The examiner noted that X-ray examination of the knees 
revealed a suggestion of mild narrowing of the patellofemoral 
articulation but no indication of any degenerative arthritic 
change.  X-ray shoulders revealed a minor prominence of the 
acromion which represents a normal developmental change with 
no indication of any subacromial or articular arthritic 
changes reactive change.  X-ray examination of the wrists, 
hips, and ankles were completely normal.  

The examiner stated that the diagnosis of fibromyalgia had 
been made with regards to the veteran's multiple joint 
complaints.  The examiner indicated that fibromyalgia (also 
called fibrositis, mild fascial pain syndrome, etc.) was 
considered to be a "syndrome of chronic musculoskeletal pain 
associated with multiple tender or "trigger" points.  The 
examiner stated that it did not result in objective evidence 
of impairment of musculoskeletal function or physical damage.  
The examiner indicated that while the veteran had a complex 
of multiple symptoms, she fails to demonstrate any major 
clinical dysfunction, disability, or functional impairment.  

The examiner indicted that the diagnosis of fibromyalgia was 
made mainly as a diagnosis of exclusion, ruling out any other 
significant underlying medical condition.  The examiner 
stated that from an orthopedic standpoint, there was no 
indication of any underlying pathology or associated 
functional impairment.  The examiner found no evidence of 
localized "trigger points."  He found no evidence to 
support a diagnosis of "fibromyalgia."  

Analysis

In order for a Persian Gulf-related claim to be well 
grounded, there must be of record evidence that (1) the 
appellant is a Persian Gulf veteran; (2) exhibiting objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of [38 
C.F.R. § 3.317]; (3) and that these signs or symptoms which 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and that (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  See 38 C.F.R. 
§ 3.317(a); see also Neumann, supra.

The veteran has satisfied all four of the elements necessary 
for a well-grounded claim for service connection for a 
chronic disability manifested by joint pain of the wrists, 
elbows, shoulders, hips, knees, and ankles due to an 
undiagnosed illness.  The evidence of record shows that the 
veteran had the requisite service in the Southwest Asia 
theater of operations, and she is a Persian Gulf veteran.    

There is competent medical evidence of objective indications 
of a chronic disability manifested by joint pain of the 
wrist, elbows, shoulders, hips, knees, and ankles, which may 
have become manifest to a degree of 10 percent or more within 
the specified presumptive period.  The medical evidence 
indicates that the veteran first reported having joint pain 
in February 1991, two months after returning from the Persian 
Gulf.  Treatment records dated in 1991 indicate that the 
veteran was treated for severe pain in her joints.  Medical 
records dated in 1993 and 1995 show that the veteran 
continued to have joint pain.  An August 1995 VA orthopedic 
examination report reflects a diagnosis of arthralgia of the 
wrists, elbows, ankles, hips, and right knee; rotator cuff 
tendonitis of the shoulders; and patellofemoral pain 
(chondromalacia patella) of the left knee.  

The Board also finds that the veteran has submitted competent 
evidence which establishes that the joint pain cannot be 
attributed to any known clinical diagnosis.  Review of the 
medical evidence of record shows that the joint pain was 
attributed to fibromyalgia and tendonitis in 1991, 1995, and 
1997.  However, the August 1995 VA examination report does 
not attribute the joint pain to a diagnosed illness such as 
fibromyalgia.  The most recent VA examination report dated in 
June 1999 indicates that the examiner found no evidence of 
fibromyalgia.  The veteran still had complaints of joint 
pain.   

The Board concludes that the medical evidence noted above is 
sufficient to establish that the veteran's claim for service 
connection for chronic disability manifested by joint pain of 
the wrists, elbows, shoulders, hips, knees, and ankles due to 
an undiagnosed illness is plausible and well-grounded under § 
3.317.   

In view of the finding that the claim is well grounded, VA 
has a duty to assist the veteran with the development of his 
claim.  As discussed below, the Board finds that additional 
medical inquiry is necessary in order for the Board to 
conduct a comprehensive analysis of the veteran's claim for 
entitlement to service connection for a chronic disability 
manifested by joint pain of the wrists, elbows, shoulders, 
hips, knees, and ankles as due to an undiagnosed illness.  
See Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 
6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) [the Board may not rely upon its own unsubstantiated 
medical opinion, and if warranted, must order further 
examinations].  Accordingly, the veteran's claim will be 
remanded for further development of the record.  

Service connection for a chronic disability manifested by 
light sensitivity and decreased eye sight due to an 
undiagnosed illness

Factual Background

An April 1989 service medical record indicates that the 
veteran requested an evaluation for dark glasses because of 
photosensitivity.  The veteran was referred to an 
optometrist.  The examiner indicated that he did not find any 
objective reason to support alleged photosensitivity. 

An October 1991 patient information sheet indicates that the 
veteran had complaints of light sensitivity.  

In a September 1994 medical statement, Dr. D.P. stated that 
the veteran had extreme photophobia (light sensitivity) which 
required her to use tinted glasses to be comfortable.  

In April 1995, the veteran filed a claim for service 
connection for light sensitivity and problems with her 
eyesight as due to the gulf war.  

An August 1995 VA visual examination report indicates that 
the veteran had complaints of headaches and extreme 
photophobia.  She stated that she wore dark glasses indoors.  
Physical examination revealed that the uncorrected acuity was 
20/40 each eye at distance.  With the sunglasses, the acuity 
was 20/25+3 right eye and 20/25 left eye.  The impression was 
normal eye examination with photophobia and blinking.  The 
examiner stated that he could not determine an ocular reason 
for the blinking or complaints of photophobia. 

An August 1996 ophthalmology treatment record indicates that 
the veteran had complaints of photophobia.  The impression 
was increased hyperopia. 

In an August 1996 statement, the veteran indicated that her 
problems did not begin in the Persian gulf, but they began 
approximately a month after her return.  She stated that 
there has been no diagnosis or explanation for the problems 
with her eyes.   

A November 1997 ophthalmology treatment record reflects, in 
pertinent part, an impression of photophobia.  The impression 
was hyperopia, increased. 

A January 1999 ophthalmology examination record indicates 
that the veteran reported that her light sensitivity was 
"not as bad now."  The impression was increased hyperopia 
and presbyopia.    

At a hearing before the RO in April 1999, the veteran stated 
that in 1989, she first had a problem with her eyes and the 
doctor told her it scold be due to light.  Tr. 24.  She 
stated that she never had a problem with her eyesight until 
after service.  Tr. 24.  The veteran stated that her doctor 
told her that her eye problems were due to photosensitivity.  
Tr. 25.  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
light sensitivity and decreased visual acuity due to an 
undiagnosed illness is well grounded.   

As noted above, there is competent evidence of record which 
establishes that she had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.   The veteran has submitted competent medical evidence 
of objective indications of a chronic disability manifested 
by light sensitivity and decreased visual acuity which may 
have become manifest to a degree of 10 percent or more within 
the specified presumptive period.  The veteran stated that 
since returning from the Persian Gulf, she experienced light 
sensitivity.  The medical evidence of record shows that since 
October 1991, the veteran had complaints of light 
sensitivity.  An August 1995 VA Visual examination report 
reflects a diagnosis of normal eye examination with 
photophobia.  The veteran reported having extreme photophobia 
and she wore dark glasses indoors.   

The veteran has submitted competent evidence that the light 
sensitivity can not be attributed to any known clinical 
diagnosis.  The August 1995 VA visual examination report 
indicates that the examiner could find no ocular reason for 
the complaints of photophobia.  

The veteran has submitted competent medical evidence that 
establishes that the photophobia causes decreased eye sight.  
In a September 1994 medical statement, Dr. D.P. stated that 
the veteran had extreme photophobia (light sensitivity) which 
required her to use tinted glasses to be comfortable.  

The Board concludes that the medical evidence noted above is 
sufficient to establish that the veteran's claim for service 
connection for chronic disability manifested by light 
sensitivity and decreased eyesight due to an undiagnosed 
illness is plausible and well-grounded under § 3.317.   

The Board finds that additional development is needed before 
the issue of entitlement to service connection for a chronic 
disability manifested by light sensitivity and decreased 
eyesight due to an undiagnosed illness can be decided on the 
merits.  The additional development is discussed in the 
Remand section below.  

Service connection for a chronic disability manifested by 
sleep disturbance and insomnia due to an undiagnosed illness

Factual Background

Service medical records are silent for complaints or 
diagnosis of a sleep disorder or insomnia.   

An October 1991 patient information sheet indicates that the 
veteran had complaints of sleep problems due to pain.  She 
stated that she slept six to eight hours a night and she woke 
up due to pain.   

A March 1995 rheumatology examination report reveals that the 
veteran reported she has had trouble sleeping because she had 
nighttime security guard job and she did not sleep well.  

In April 1995, the veteran filed a claim for service 
connection for insomnia as due to the Persian Gulf War.  

An August 1995 VA neurological examination report indicates 
that the veteran reported that she has had insomnia since 
returning from the Persian Gulf.  The diagnosis, in pertinent 
part, was migraine headaches and history of insomnia.  

A July 1995 VA mental disorders examination report indicates 
that the veteran took Pamelor to help her sleep.  The 
diagnosis, in pertinent part, was history indicating insomnia 
since returning from the Gulf War in December 1990.  An 
August 1995 VA visual examination report indicates that the 
veteran had complaints of insomnia. 

An October 1997 VA neuropsychological examination report 
indicates that the examiner indicated that there was some 
evidence of variable attention and/or very mild attentional 
problems which would be consistent with the veteran's 
complaints of distractibility and forgetfulness.  The 
examiner indicated that it was possible that these problems 
may be related to the effects of chronic insomnia, pain and 
physical discomfort, and/or emotional factors such as 
subclinical depression, anxiety, or stress.  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
sleep disturbance and insomnia due to an undiagnosed illness 
is well grounded.   

As noted above, the evidence of record establishes that the 
veteran is a Persian Gulf veteran.  The veteran has submitted 
competent evidence of a chronic disability manifested by 
sleep disturbance and insomnia due to an undiagnosed illness 
which may have become manifest to a degree of 10 percent or 
more within the specified presumptive period.  The medical 
evidence of record establishes that the veteran had 
complaints of insomnia and sleep disturbance since returning 
from the Persian Gulf.  A July 1995 VA examination report 
reflects a diagnosis of history indicating insomnia since 
returning from the Gulf War in December 1990.  An August 1995 
VA neurological examination report indicates that the veteran 
had complaints of insomnia since returning from the Persian 
Gulf.  The diagnosis, in pertinent part, was history of 
insomnia.  There is no medical evidence which attributes the 
insomnia or the sleep disturbance to a clinical diagnosis.   

The Board concludes that the medical evidence noted above is 
sufficient to establish that the veteran's claim for service 
connection for chronic disability manifested by sleep 
disturbance and insomnia due to an undiagnosed illness is 
plausible and well-grounded under § 3.317.   

The Board finds that additional development is needed before 
the issue of entitlement to service connection for a chronic 
disability manifested by sleep disturbance and insomnia due 
to an undiagnosed illness can be decided on the merits.  The 
additional development is discussed in the Remand section 
below.  

Service connection for a chronic disability manifested by 
memory loss due to an undiagnosed illness

Factual Background

Service medical records are silent for complaints or 
diagnosis of a memory problem. 

In April 1995, the veteran filed a claim for service 
connection for memory loss as due to her service in the 
Persian Gulf.  

A July 1995 VA mental disorders examination report indicates 
that the veteran reported that since returning from Saudi 
Arabia, she has noticed that she had memory problems.  
Examination revealed that the veteran appeared to have 
cognitive deficiencies.  The examiner saw no evidence of 
schizophrenia, bipolar disorder, or organic brain 
dysfunction.  The examiner stated that the veteran's memory 
appeared to be significantly impacted.  There were no 
psychotic indicators.  The examiner stated that the mental 
status examination appears to be grossly compatible with 
someone with a history of recent memory loss.  Psychological 
testing with emphasis on cognitive functioning, particularly 
memory, was recommended in order to determine the exact 
extent of that reported deficit since it as the main and only 
psychiatrically related symptom.  The diagnosis was history 
indicating significant memory loss and insomnia since 
returning from the Gulf War in December 1990.  

An August 1995 VA neurological examination report indicates 
that the veteran reported having memory lapses since 
returning from the Persian Gulf.  The diagnosis, in pertinent 
part, was history of memory lapses.

In am August 1996 statement, the veteran stated that her 
memory loss problems began a month after her return from the 
Persian Gulf.  She stated that her memory loss was mostly 
short term.   

A September 1997 neurological disorder examination report 
reflects a diagnosis of memory loss of uncertain etiology 
after Persian Gulf War.  Neuropsychological testing was 
ordered.  A September 1997 mental disorders examination 
report reflects a diagnosis of organic mental disorder, rule 
out organic brain syndrome, chronic.  

An October 1997 VA neuropsychological examination report 
indicates that the veteran demonstrated average to superior 
performance on the majority of the tests administered 
including measures of visual and verbal memory, confrontation 
naming, verbal fluency, verbal abstraction, arithmetic, 
visuoconstruction, and visuomotor sequencing.  The examiner 
indicated that the results suggested that the veteran's 
cognitive abilities were relatively intact.  Her performance 
on the measures of verbal, visual, and incidental memory fell 
at or above the average range.  The examiner indicated that 
there was some evidence of variable attention and/or very 
mild attentional problems which would be consistent with the 
veteran's complaints of distractibility and forgetfulness.  
The examiner indicated that it was possible that these 
problems may be related to the effects of chronic insomnia, 
pain and physical discomfort, and/or emotional factors such 
as subclinical depression, anxiety, or stress.  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
memory loss due to an undiagnosed illness is well grounded.   

As noted above, the veteran has submitted competent evidence 
establishing that she had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  She has submitted competent evidence of a chronic 
disability manifested by memory loss due to an undiagnosed 
illness which may have become manifest to a degree of 10 
percent or more within the specified presumptive period.  The 
medical evidence of record shows that the veteran had 
complaints of memory loss since returning from the Persian 
Gulf.  A July 1995 VA mental disorders examination report 
indicates that the examiner stated that the veteran's memory 
appeared to be significantly impacted and the veteran 
appeared to have cognitive deficiencies.  The examiner stated 
that the mental status examination appeared to be grossly 
compatible with someone with a history of recent memory loss.  
An August 1995 VA examination report indicates that the 
veteran reported having memory lapses since returning from 
the Persian Gulf.  The diagnosis, in pertinent part, was 
history of memory lapses.  A September 1997 VA neurological 
examination report reflects a diagnosis of memory loss of 
uncertain etiology after the Persian Gulf war.  The October 
1997 VA neuropsychological examination report indicates that 
testing revealed there was some evidence of variable 
attention and/or very mild attentional problems which would 
be consistent with the veteran's complaints of 
distractibility and forgetfulness.  

There is sufficient evidence to establish that the memory 
loss is not attributed to a clinical diagnosis.  As noted 
above, the September 1997 VA neurological examination report 
reflects a diagnosis of memory loss of uncertain etiology 
after the Persian Gulf.   

The Board concludes that the medical evidence noted above is 
sufficient to establish that the veteran's claim for service 
connection for chronic disability manifested by memory loss 
due to an undiagnosed illness is plausible and well-grounded 
under § 3.317.   

The Board finds that additional development is needed before 
the issue of entitlement to service connection for a chronic 
disability manifested by memory loss due to an undiagnosed 
illness can be decided on the merits.  The additional 
development is discussed in the Remand section below.  


ORDER

The claim for service connection for a chronic disability 
manifested by joint pain of the wrists, elbows, shoulders, 
hips, knees, and ankles due to an undiagnosed illness, is 
well grounded.  

The claim for service connection for a chronic disability 
manifested by light sensitivity and decreased eyesight due to 
an undiagnosed illness, is well grounded.  
 
The claim for service connection for a chronic disability 
manifested by sleep disturbance and insomnia due to an 
undiagnosed illness is well grounded.  

The claim for service connection for a chronic disability 
manifested by memory loss due to an undiagnosed illness, is 
well grounded.  


REMAND

The Board finds that additional development is required with 
respect to the claims for entitlement to service connection 
for a chronic disabilities manifested by joint pain, light 
sensitivity and decreased eyesight, sleep disturbance, and 
memory loss due to  undiagnosed illnesses.  As discussed 
above, the Board finds that these claims are well-grounded.  
If the initial burden of presenting evidence of a well-
grounded claim is met, VA has a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

The VA's duty to assist the veteran in the development of 
facts pertinent to his or her claim includes providing a 
complete and thorough medical examination of the claimed 
disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to 
assist also includes providing an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Regarding the claim for service connection for a chronic 
disability manifested by joint pain of the wrists, elbows, 
shoulders, hips, knees, and ankles as due to an undiagnosed 
illness, the Board finds that additional examination is 
needed.  The Board finds that a medical opinion as to whether 
the veteran currently has a chronic disability manifested by 
joint pain is needed.  The Board points out that the June 
1999 VA examination report indicates that the examiner 
determined that no objective abnormalities, musculoskeletal 
dysfunction or impairment were detected.  However, the 
veteran still had complaints of joint pain.  

The Board further notes that the evidence of record 
establishes that the veteran's joint pain had initially been 
attributed to tendonitis and fibromyalgia.  However, the VA 
examination in June 1999 indicates that the examiner 
concluded that the veteran no longer had fibromyalgia.  The 
examiner also indicated that the examination failed to reveal 
any evidence of significant orthopedic abnormalities, with 
the exception of residual tendonitis of the right shoulder 
and mild narrowing of the patellofemoral articulation of the 
knees.  The examiner did not indicate what the pain was 
attributed to or even if there were objective findings of 
pain at that time.  The Board also notes that the medical 
evidence of record shows that the veteran sustained injuries 
to the right ankle, left knee and right shoulder.  Service 
medical records indicate that the veteran fractured her right 
ankle in November 1984.  A March 1995 rheumatology 
consultation report indicates that the veteran injured her 
right shoulder in a work-related accident 1988.  The June 
1999 VA examination report reflects a diagnosis of minor 
residual tendonitis of the right shoulder.  A June 1998 
treatment record indicates that the veteran injured her left 
knee in January 1998.  The June 1999 VA examination report 
indicated that the X-ray examination suggested mild narrowing 
of the patellofemoral articulations of the knees.  The Board 
finds that additional clinical development is needed in order 
to determine whether the veteran's complaints of pain can be 
attributed to these diagnoses or to any other clinical 
diagnosis. 

Regarding the claim for entitlement to service connection for 
a chronic disability manifested by light sensitivity as due 
to an undiagnosed illness, the Board finds that additional 
clinical development is needed.  The Board observes that the 
medical evidence is unclear as to whether the diagnosis of 
photophobia represents a diagnosis of an identifiable eye 
disability, therefore removing the veteran's disorder from 
consideration as an "undiagnosed" illness or whether this 
is a description of symptoms.  The Board also points out that 
the service medical records show that in April 1989, the 
veteran requested an evaluation due to complaints of 
photosensitivity.  The Board finds that a medical examination 
is needed in order to determine the nature and etiology of 
the photophobia and whether the photophobia first manifested 
in 1989.  A medical opinion is also needed in order to 
determine whether the photophobia can be attributed to a 
clinical diagnosis.  

Regarding the claim for service connection for a chronic 
disability manifested by sleep disturbance and insomnia due 
to an undiagnosed illness, the Board finds that the RO should 
schedule the veteran for a VA psychiatric examination to 
determine the nature and etiology of the veteran's sleep 
disturbance and insomnia.  Review of the record reveals that 
there is evidence which shows that the veteran's sleep 
disturbance and insomnia may be attributed to other known 
symptomatology or lifestyle changes.  For instance, the 
October 1991 patient information sheet indicates that the 
veteran reported that she had sleep problems due to pain.  A 
March 1995 rheumatology examination report indicates that the 
veteran reported that she had trouble sleeping due to a 
nighttime job.  Thus, the Bord finds that a VA psychiatric 
examination is needed in order to determine whether the 
veteran has a chronic disability manifested by sleep 
disturbance, and if so, whether the sleep disturbance can be 
attributed to a clinical diagnosis.  

Regarding the claim for service connection for a chronic 
disability manifested by manifested by memory loss due to an 
undiagnosed illness, the Board finds that additional clinical 
development is needed as well.  Review of the medical 
evidence reveals that additional clinical development is 
needed in order to determine whether the veteran currently 
has a chronic disability manifested by memory loss.  The July 
1995 VA mental disorders examination report indicates that 
the veteran's memory appeared significantly impacted and the 
veteran appeared to have cognitive deficiencies.  A September 
1997 VA mental disorder examination report indicates that the 
veteran had an organic mental disorder.  However, the October 
1997 BA neuropsychological examination report indicates that 
the veteran demonstrated average to superior performance on a 
majority of the tests and memory testing was average or above 
average.  The examiner did indicate that the veteran had some 
evidence of variable attention and/or mild attentional 
problems.  In light of these inconsistent findings, the Board 
finds that a medical opinion is needed in order to determine 
whether the veteran currently has a chronic disability 
manifested by memory loss, and if so, whether such disability 
can be attributed to a clinical diagnosis.  

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
her representative and ascertain if the 
veteran has received any VA, private, or 
other medical treatment that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the veteran a 
comprehensive examination by a specialist 
in orthopedics to determine the nature 
and etiology of the joint pain of the 
wrists, elbows, shoulders, hips, knees, 
and ankles, particularly in light of her 
Persian Gulf service.  The examiner must 
respond to the following inquiries:

a.  Does the veteran currently have 
disabilities of the wrists, elbows, 
shoulders, hips, knees, and ankles?  
If so, what are the clinical 
diagnoses?  

b.  Are there objective indications 
of a chronic disability manifested 
by joint pain of the wrists, elbows, 
shoulders, hips, knees, and ankles?  
What are the objective signs or 
symptoms?

c.  Can the joint pain of the 
wrists, elbows, shoulders, hips, 
knees, and ankles be attributed to a 
known clinical diagnosis?  The 
examiner should indicate which 
symptoms cannot be attributed to a 
known clinical diagnosis.  If the 
symptoms and abnormal physical 
findings cannot be attributed to a 
known clinical diagnosis and thus 
represent an undiagnosed illness, 
the examiner should state the time 
of onset of such illness.

d.  To the extent possible, please 
discuss the etiology and date of 
onset of any wrist, elbow, shoulder, 
hip, knee, and ankle disability 
found.  

e.  Can the pain in the right ankle 
be attributed to the right ankle 
fracture 1984?  Can the pain in the 
right shoulder be attributed to the 
diagnosis of residual tendonitis of 
the right shoulder? Can the pain in 
the knees be attributed to the 
findings of narrowing of the 
patellofemoral articulation? 

All tests deemed to be necessary by the 
examiner should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner's report should 
provide complete rationale for all 
conclusions reached.   

3.  The RO should schedule the veteran 
for an examination by a specialist in 
ophthalmology to determine the nature and 
etiology of the veteran's claimed light 
sensitivity, particularly in light of her 
Persian Gulf service. The examiner must 
respond to the following inquiries: 

a.  Does the veteran have an eye 
disability?  If so, what is the 
clinical diagnosis?  

b.  Are there objective indications 
of a chronic disability manifested 
by light sensitivity?  What are the 
objective signs or symptoms?

c.  Can the light sensitivity be 
attributed to a known clinical 
diagnosis?  The examiner should 
indicate which symptoms cannot be 
attributed to a known clinical 
diagnosis.  If the symptoms and 
abnormal physical findings cannot be 
attributed to a known clinical 
diagnosis and thus represent an 
undiagnosed illness, the examiner 
should state the time of onset of 
such illness.

d.  To the extent possible, please 
discuss the etiology and date of 
onset of any eye disorder found.  

All tests deemed to be necessary by the 
examiner should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner's report should 
provide complete rationale for all 
conclusions reached.    

4.  The RO should schedule the veteran 
for separate examinations by specialists 
in psychology and psychiatry to determine 
the nature and etiology of the sleep 
disturbance, insomnia, and memory loss.  
The veteran should be requested to 
specify the complaints pertaining to her 
sleep disturbance, insomnia, and memory 
loss.  The examiners must respond to the 
following inquiries: 

a.  Does the veteran have a 
psychiatric or neuropsychological 
disorder?  If so, what is the 
clinical diagnosis?  

b.  Are there objective indications 
of a chronic disability manifested 
by sleep disturbance and insomnia?  
Are there objective indications of a 
chronic disability manifested by 
memory loss?  What are the objective 
signs or symptoms?

c.  Can the sleep disturbance, 
insomnia, and memory loss be 
attributed to a known clinical 
diagnosis?  The examiner should 
indicate which symptoms cannot be 
attributed to a known clinical 
diagnosis.  If the symptoms and 
abnormal physical findings cannot be 
attributed to a known clinical 
diagnosis and thus represent an 
undiagnosed illness, the examiner 
should state the time of onset of 
such illness.

d.  To the extent possible, please 
discuss the etiology and date of 
onset of any psychiatric or 
neuropsychological disorder found.  

All tests deemed to be necessary by 
either examiner,  including psychological 
testing, should be conducted and the 
examiners should review the results of 
any testing prior to completion of their 
reports.  The examiners' reports should 
provide complete rationale for all 
conclusions reached.

5.  Following the above, the veteran's 
claims should be reviewed and adjudicated 
by the RO in accordance with the 
applicable law.  

If any benefits sought remain denied, the veteran and her 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and her representative should be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until she 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

